 



Exhibit 10.1
ASSIGNMENT AND ACCEPTANCE
     Reference is made to the Amended and Restated Financing Agreement dated as
of April 8, 2005 (as amended and otherwise modified to the date hereof, the
“Financing Agreement”) among Monroe Investments, Inc. (“Monroe Investments”),
Monroe Capital Advisors LLC (“Monroe Capital”, and together with Monroe
Investments, “Monroe”) and Fortress Credit Opportunities I LP (“Fortress”, and
together with Monroe, the “Assignors”) and TIMCO Aviation Services, Inc. and
certain of its affiliates parties thereto (collectively, the “Companies”).
Capitalized terms not otherwise defined herein shall have the same meanings as
specified therefor in the Financing Agreement.
     SECTION 1. Each of the Assignors hereby sells and assigns, without recourse
except as to the representations and warranties made by it herein, to LJH, Ltd.
(the “Assignee”), and the Assignee hereby purchases and assumes from the
Assignors, all of the Assignors’ rights, interests and obligations in and under
the Financing Agreement and the other Loan Documents as of the Effective Date
(as hereinafter defined) other than the Retained Interest (as hereinafter
defined) (the “Assigned Interest”). After giving effect to such sale and
assignment, the Assignee shall be the sole “Lender” under the Financing
Agreement and all of the other Loan Documents.
     SECTION 2. Each of the Assignors represents and warrants solely as to
itself that (a) it has not sold, assigned or otherwise transferred any right or
interest, whether legal, beneficial or otherwise, in the Notes (as hereinafter
defined), the Obligations or any other rights or obligations under the Financing
Agreement or the other Loan Documents to any Person other than the Assignors;
(b) it has the full power and authority, and have taken all action necessary, to
execute and deliver this Assignment and Acceptance, and to perform its
obligations hereunder; and (c) no governmental or third party approvals or
consents are required for it to execute and deliver this Assignment and
Acceptance, and to perform its obligations hereunder.
     SECTION 3. The Assignors represent and warrant that (a) they are the legal
and beneficial owners of the Assigned Interest and that such Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim; (b) other
than as provided herein, make no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Financing Agreement or any of the other Loan
Documents, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Financing Agreement or any of the other Loan
Documents, or any other instrument or document furnished pursuant thereto; and
(c) make no representation or warranty and assumes no responsibility with
respect to the financial condition of any of the Companies or any of their
affiliates or the performance or observance by any of the Companies of any of
their Obligations, or any other instrument or document furnished pursuant
thereto.
     SECTION 4. The Assignee (a) represents and warrants that its name set forth
on the signature pages hereof is its legal name; (b) confirms that it has
received a copy of the Financing Agreement and the other Loan Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(c) agrees that it has made and will continue to make, independently and without
reliance upon the either Assignor and based on such documents and information as
it shall deem appropriate at the time, its own credit decisions in taking or not
taking action under the Financing Agreement and the other Loan Documents; (d)
confirms that it is eligible as an assignee under the terms of the Financing
Agreement and the other Loan Documents; and (e) agrees that, from and after the
Effective Date, it will be bound by the provisions of the Financing
Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



2

Agreement and the other Loan Documents and it will perform in accordance with
their terms all of the obligations that by the terms of the Financing Agreement
and the other Loan Documents are required to be performed by it as the Lender.
     SECTION 5. Upon the request of the Assignee, at the sole cost and expense
of the Borrowers, Monroe hereby agrees to execute and deliver, or to cause to be
executed and delivered, such assignments and other instruments of transfer as
may be reasonably requested by the Assignee to effectuate the intent and
purposes, and to carry out the terms, of this Assignment and Acceptance, and to
further assign and transfer to the Assignee the liens and security interests
created pursuant to the Loan Documents, and such assignments and instruments of
transfer shall be in proper form for recording in the appropriate filing and
recording offices. Monroe hereby authorizes the Assignee to make such filings
(including the filings of UCC-3 assignments) as are necessary to make the
assignments contemplated hereby in the appropriate jurisdictions. Monroe hereby
agrees to deliver to the Assignee on the Effective Date all possessory
Collateral and all Loan Documents in Monroe’s possession.
     SECTION 6. [RESERVED]
     SECTION 7. Each of the Companies and the Guarantors hereby waives any
obligation of the Assignee to attach to this Assignment and Acceptance or
otherwise deliver to any or all of the Borrowers the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from the United States withholding
taxes with respect to all payments to be made to the Assignee under the
Financing Agreement or such other documents as are necessary to indicate that
all such payments are subject to such rates at a rate reduced by an applicable
tax treaty.
     SECTION 8. (a) The Assignors acknowledge that (i) the Assignee may now
possesses and may hereafter possess certain non-public information concerning
the Companies, the Loan Documents and the transactions contemplated thereby,
that may or may not be independently known by the Assignors, and which may
constitute material information with respect to the foregoing; (ii) the Assignee
has no obligation to furnish the non-public information to the Assignors; and
(iii) the Assignors have adequate information concerning the Loan Documents and
the business and financial condition of the Companies to make an informed
decision regarding entering into this Assignment and Acceptance.
     (b) The Assignee acknowledges that (i) one or more of the Assignors may now
possess and may hereafter possess certain non-public information concerning the
Companies, the Loan Documents and the transactions contemplated thereby, that
may or may not be independently known by the Assignee, and which may constitute
material information with respect to the foregoing; (ii) the Assignors have no
obligation to furnish the non-public information to the Assignee; and (iii) the
Assignee has adequate information concerning the Loan Documents and the business
and financial condition of the Companies to make an informed decision regarding
entering into this Assignment and Acceptance.
     SECTION 9. The Assignors and the Assignee hereby acknowledge and agree that
the Intercreditor Agreement dated as of April 5, 2004 (as amended and otherwise
modified to the date hereof, the “Intercreditor Agreement”) between The
CIT/Group/Business Credit, Inc. and Hilco Capital LP remains in full force and
effect, and that by entering into this Assignment and Acceptance, the Assignee
agrees that it and each of its successors and assigns shall be bound by the
terms and conditions of the Intercreditor Agreement.
     SECTION 10. Upon the occurrence of the Effective Date, each of the
Assignors, the Assignee and the Companies, for itself and on behalf of each of
its subsidiaries, successors and assigns, hereby expressly, absolutely,
unconditionally and forever waives, releases and discharges any and all of

 



--------------------------------------------------------------------------------



 



3

the Released Claims (as hereinafter defined) any of them may have or allege to
have (and all defenses which may arise out of any of the foregoing), against any
or all of the Assignors, the Assignee and the Companies, and their respective
affiliates, equityholders and “controlling persons” (within the meaning of the
United States federal securities laws) and their respective successors and
assigns and each and all of the employees, directors, officers, attorneys,
agents and other representatives of each of the foregoing (collectively, the
“Released Parties”), based in whole or in part on any facts relating to the
Released Claims, whether known or unknown. As used herein, the term “Released
Claims” means any and all claims (including, without limitation, cross-claims,
counterclaims, right of setoff and recoupment), causes of actions, demands,
suits, costs, expenses and damages of any nature, description or kind whatsoever
(“Claims”), whether known or unknown, whether now or hereafter arising, and
whether arising in law or at equity, for or resulting from any matter of things
done, omitted or suffered to be done by any of the Released Parties up to and
including the Effective Date which relate to the Obligations, the Loan
Documents, any use or proposed use of the Loans or the proceeds thereof, or any
of the other transactions contemplated hereby or thereby; provided, that the
Released Claims shall not include Claims (a) for or relating to the Retained
Interest, (b) among or between one or more of the Companies, the Assignee and/or
their respective subsidiaries, affiliates, officers, attorneys, agents or
representatives, (c) relating to the obligations of the Companies and the
Assignee under the Loan Documents, including the liens and security interests
securing the Obligations, and (d) relating to the representations and warranties
set forth in Sections 2, 3 and 4, and the agreements set forth in Section 5, of
this Assignment and Acceptance
     SECTION 11. The Effective Date shall be the first date on which each of the
following conditions are satisfied, which date shall occur no later than
April 10, 2006: (a) this Assignment and Acceptance shall have been duly executed
and delivered by each of the parties hereto; (b) all amounts reflected on
Schedule I hereto (the “Purchase Price”) as owing to the Assignors, whether from
the Borrowers or the Assignee, shall have been deposited in immediately
available funds to the account of Monroe Capital Advisors LLC maintained by
Lasalle National Bank N.A. at its offices at 135 S. LaSalle Street, Chicago, IL
60603, ABA No. 071-000-505, Account No. 5800969056, Reference: Monroe Capital
Advisors Funding Act.; and (c) the Notes owing to or otherwise held by the
Assignors and described on Schedule II hereto (the “Notes”) shall have been
delivered to the Assignee, together with duly executed endorsements thereto.
Upon such execution, delivery, payment and receipt, from and after the Effective
Date, (a) the Assignee shall be a party to the Financing Agreement and, to the
extent that rights and obligations under the Financing Agreement have been
assigned to it pursuant to this Assignment and Acceptance, have the rights and
obligations of the Lender thereunder; (b) the Assignors shall, to the extent
that any rights and obligations under the Financing Agreement have been assigned
by it pursuant to this Assignment and Acceptance, relinquish their rights (other
than their rights (such rights being the “Retained Interest”) under Section 7.12
of the Financing Agreement (and other comparable provisions of the other Loan
Documents that are specified under the terms of such other Loan Documents to
survive the payment in full of the Obligations) to the extent that any claim
thereunder relates to an event arising prior to the Effective Date but excluding
claims solely between the Assignors) and be released from their obligations, and
the Assignors shall cease to be a party thereto; provided, that the Retained
Interest does not include legal fees relating from a dispute among Assignors and
Assignee caused solely by a breach of this Assignment Agreement; and (c) the
Companies shall make all payments under the Financing Agreement and the Notes in
respect of the Assigned Interest (including, without limitation, all payments of
principal, interest and the fees with respect thereto) to the Assignee.
     SECTION 12. To the extent Fortress Credit Opportunities I LP or Monroe
Investments, Inc. is considered a legal or beneficial owner or holder of the
Notes, each hereby consents to and instructs Monroe Capital Advisors LLC to
endorse and deliver the Notes to Assignee on its behalf. Monroe confirms and
agrees that the General Assignment Agreement dated as if April 8, 2005, executed
and delivered by Hilco Capital LP in favor of Monroe Capital is a “Loan
Document” for purposes of the assignment by Monroe Capital in Section 1.

 



--------------------------------------------------------------------------------



 



4

     SECTION 13. The Assignee hereby agrees to indemnify, defend, and hold the
Assignors and any employee, officer, director, affiliate, parent, attorney or
agent of the Assignors (each, an “Indemnified Person”) harmless of and from any
loss or liability arising from failure by Assignee to provide Monroe with an
original counterpart of the Financing Agreement within ten (10) Business Days
after Monroe’s request therefor in connection with litigation involving a claim
by an Assignor for indemnification thereunder (as well as from reasonable
attorneys’ fees and expenses in connection therewith). The Assignee, by
executing this Assignment and Acceptance where indicated below, acknowledges and
agrees that its liability and obligations under this Section 13 shall continue
in full force and effect until specifically terminated in writing by a duly
authorized officer of the Assignors.
     SECTION 14. This Assignment and Acceptance shall be governed by, and
construed in accordance with, the laws of the State of New York.
     SECTION 15. This Assignment and Acceptance shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Assignment and Acceptance hereto by telecopier email shall
be effective as delivery of an originally executed counterpart of this
Assignment and Acceptance. All representations, warranties, covenants and other
provisions made by the parties hereto shall be considered to have been relied
upon by the parties hereto, shall be true and correct in all material respects
as of the Effective Date, and shall survive the execution, delivery and
performance of this Assignment and Acceptance.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Assignors, the Assignee and TIMCO Aviation
Services, Inc. have caused this Assignment and Acceptance to be executed by
their respective officers thereunto duly authorized, as of the date specified
hereon.
ASSIGNORS

                  MONROE CAPITAL ADVISORS, LLC, as Assignor      
 
           
 
  By  /s/ Ted Koenig
 
   
 
    Name: Ted Koenig    
 
    Title: President    
 
                MONROE INVESTMENTS, INC., as Assignor    
 
           
 
  By  /s/ Ted Koenig
 
   
 
  Name:   Ted Koenig    
 
  Title:   President    
 
                FORTRESS CREDIT OPPORTUNITIES I LP, as Assignor    
 
           
 
  By  /s/ Constantine Dakolias
 
   
 
  Name:   Constantine Dakolias    
 
  Title:   Chief Credit Officer    

Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



                  ASSIGNEE    
 
                   LJH, LTD., as Assignee                By: DLH Management,
LLC, its general partner    
 
           
 
  By  /s/ Lacy Harber
 
   
 
  Name:   Lacy Harber    
 
  Title:   President    

          COMPANIES    
 
        Agreed and Approved this 10th day of April, 2006    
 
        TIMCO AVIATION SERVICES, INC.    
 
       
By  /s/ Kevin Carter
 
   
Name:
  Kevin Carter    
Title:
  Senior Vice President, Finance    
 
        AIRCRAFT INTERIOR DESIGN, INC.    
 
       
By  /s/ Kevin Carter
 
   
Name:
  Kevin Carter    
Title:
  Senior Vice President, Finance    
 
        BRICE MANUFACTURING COMPANY, INC.    
 
       
By  /s/ Kevin Carter
 
   
Name:
  Kevin Carter    
Title:
  Senior Vice President, Finance    
 
        TIMCO ENGINE CENTER, INC.    
 
       
By  /s/ Kevin Carter
 
   
Name:
  Kevin Carter    
Title:
  Senior Vice President, Finance    
 
        TIMCO ENGINEERED SYSTEMS, INC.    
 
       
By  /s/ Kevin Carter
 
   
Name:
  Kevin Carter    
Title:
  Senior Vice President, Finance    

 



--------------------------------------------------------------------------------



 



          TRIAD INTERNATIONAL MAINTENANCE CORPORATION    
 
       
By  /s/ Kevin Carter
 
   
Name:
  Kevin Carter    
Title:
  Senior Vice President, Finance    
 
        AVIATION SALES DISTRIBUTION SERVICES COMPANY    
 
       
By  /s/ Kevin Carter
 
   
Name:
  Kevin Carter    
Title:
  Senior Vice President, Finance    
 
        AVIATION SALES LEASING COMPANY    
 
       
By  /s/ Kevin Carter
 
   
Name:
  Kevin Carter    
Title:
  Senior Vice President, Finance    
 
        AVIATION SALES PROPERTY MANAGEMENT CORP.    
 
       
By  /s/ Kevin Carter
 
   
Name:
  Kevin Carter    
Title:
  Senior Vice President, Finance    
 
        AVS/CAI, INC.    
 
       
By  /s/ Kevin Carter
 
   
Name:
  Kevin Carter    
Title:
  Senior Vice President, Finance    
 
        AVS/M-1, INC.    
 
       
By  /s/ Kevin Carter
 
   
Name:
  Kevin Carter    
Title:
  Senior Vice President, Finance    
 
        AVS/M-2, INC.    
 
       
By  /s/ Kevin Carter
 
   
Name:
  Kevin Carter    
Title:
  Senior Vice President, Finance    
 
        AVS/M-3, INC.    
 
       
By  /s/ Kevin Carter
 
   
Name:
  Kevin Carter    
Title:
  Senior Vice President, Finance    

 



--------------------------------------------------------------------------------



 



          AVSRE, L.P.    
 
       
 
  By: Aviation Sales Property Management Corp, its general partner    
 
       
By  /s/ Kevin Carter
 
   
Name:
  Kevin Carter    
Title:
  Senior Vice President, Finance    
 
        HYDROSCIENCE, INC.    
 
       
By  /s/ Kevin Carter
 
   
Name:
  Kevin Carter    
Title:
  Senior Vice President, Finance    
 
        TMAS/ASI, INC.    
 
       
By  /s/ Kevin Carter
 
   
Name:
  Kevin Carter    
Title:
  Senior Vice President, Finance    
 
        WHITEHALL CORPORATION    
 
       
By  /s/ Kevin Carter
 
   
Name:
  Kevin Carter    
Title:
  Senior Vice President, Finance    

 



--------------------------------------------------------------------------------



 



Schedule I
to
ASSIGNMENT AND ACCEPTANCE

                                      ACCRUED INTEREST     LOAN TYPE   LOAN
BALANCE   (Current & PIK)   TOTAL DUE
Term Loan A-1
  $ 8,158,314.57     $ 31,979.75     $ 8,190,294.32  
Term Loan A-2
  $ 7,138,507.47     $ 27,982.20     $ 7,166,489.67  
Term Loan B
  $ 2,627,508.00     $ 9,496.71     $ 2,637,004.71  
 
                       
TOTALS:
  $ 17,924,330.04     $ 69,458.66     $ 17,993,788.70       PREPAYMENT PENALTY:
    $ 0       ACCRUED FACILITY FEES:
    $ 0       ACCRUED COLLATERAL MANAGEMENT FEES:
    $ 0       ACCRUED SUCCESS FEES:
    $ 0       ACCRUED LEGAL FEES/EXPENSES
    $ 0       ACCRUED DEFAULT INTEREST
    $ 319,466.38       TOTAL PURCHASE PRICE
    $ 18,313,255.08  

 



--------------------------------------------------------------------------------



 



Schedule II
to
ASSIGNMENT AND ACCEPTANCE
Notes

1.   Term Note dated as of April 5, 2004 (the “Term Note”) payable to Hilco
Capital LP in the principal amount of $8,000,000.

2.   Term Note A-2 dated as of April 8, 2005 payable to Monroe Capital Advisors
LLC in the principal amount of $7,000,000.

3.   Term Note B dated as of April 8, 2005 payable to Monroe Capital Advisors
LLC in the principal amount of $3,000,000.

 